Certification Pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002; provided by the Chief Executive Officer and Chief Financial Officer, based on each such officer's knowledge and belief. The undersigned officers of Nuveen New York Dividend Advantage Municipal Fund 2 (the “Fund”), certify that, to the best of each such officer's knowledge and belief: 1. The Form N-CSR of the Fund for the period endedMarch 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Fund. Date:June 7, 2013 /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) /s/ Stephen D. Foy Stephen D. Foy Vice President, Controller (principal financial officer)
